It appears from the petition for rehearing that since the appeal was made in this case, the bank in which the funds arising from the sale of the mortgaged property had been placed by the master has failed, and there is little left for any of the litigants. It appears also by the affidavits attached to the petition that there only remained in the master's hands "less than One Thousand Dollars applicable to the homestead of Mrs. O'Shields, which fact was known to all the parties prior to this appeal." But, we add, which fact does not appear in the transcript of record upon which the appeal was heard, and which fact was unknown to the Court. The opinion of the Court was necessarily confined to the consideration, only, of such facts as appeared in the record.
The petition for rehearing is concerned principally with the question of costs. It is urged that the opinion of this Court did not modify the Circuit decree and hence the appellant should have been required to pay all costs, on Circuit and of appeal. The Circuit decree directed that the costs be prorated to the various interests and properties. The opinion of this Court simply directed that the appeal costs take the same course. There was a modification of the Circuit decree in the manner of the application of the proceeds of sale.
We see nothing which calls for a rehearing; accordingly, the petition therefor is dismissed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER and BONHAM concur. *Page 305